LACOMBE, Circuit Judge.
In compliance with the directions of the Supreme Court we have heard the parties upon a plan proposed by the American Tobacco Company for “dissolving the combination and for recreating out of the elements now composing it a new condition which shall honestly be in harmony with and not repugnant to the law." The proposed plan was filed two weeks before this hearing, at which not only the parties, but any persons interested who might wish to express their views as friends of the court, were given opportunity so to do.
While the plan is correctly described as the proposed plan of the American Tobacco Company, since that corporation and the other defendants offer to carry it out, it should be remembered that in its present form the plan is the fruit of much discussion. For upwards of two months successive conferences, in the presence of two or more members of the court, were had between the Attorney General and the counsel and representatives of the Tobacco Company. Objections of the .Attorney General were followed by modifications of the plan; some of its most drastic provisions being inserted in order to meet or avoid his criticisms. When a point was reached where such adjustment of differences ceased to be .practicable, a time was fixed for a hearing before the whole court upon the matters remaining in dispute. It was in the course of these conferences that a very material reduction of the holdings of the American Tobacco Company was brought about. According to the plan as originally proposed, it was *374to retain in its treasury, in addition to its working capital, sufficient to pay the outstanding bonds when they matured, about $104,000,000. To this the Attorney General at once objected, insisting that the possession of this enormous amount of money over and above its capital invested in the tobacco business was fraught with possibilities of evil use; that it would be a standing menace to all competitors and could not be tolerated. While not fully conceding the justice of this criticism, counsel for defendants promptly stated that they would undertake to eliminate it. After discussion of two different methods of so -'doing, they themselves at the last conference submitted the present scheme, whereby half of the outstanding bonds would be bought up (and canceled) at a price in excess of their present value, thus insuring a willing surrender of them by present holders, and for the other half securities of the new companies would be offered on a basis of exchange which would insure acceptance of the offer. Since the plan was filed the market reports have given quotations of such bonds of the new companies “if and when.” While such reports are possibly not competent evidence in the trial of a cause,, they seem to indicate that, if the present plan be approved, a very brief period will suffice for the disappearance of substantially all the old bonds and the elimination from the treasury of the American Company of the money or securities required to make them good at maturity. Thus the menace of holding an enormous amount of money, additional to what is legitimately used in the business of the American Company, will disappear. Upon, the .hearing, committees representing a majority of the holders of both issues of bonds appeared and requested the court to approve the plan. Out of the entire two issues, amounting to over $100,000,-000, one holder only of ten 4 per cent, bonds appeared to object on the ground that the terms offered for sale and exchange were not satisfactory to him. Inasmuch as he is under no obligation to accept the offer if it does not please him, and the security for his bonds, if the plan be carried out, will be ample, no modification of the plan is necessary to protect him or others similarly situated. A committee representing a majority of the preferred stockholders also asked that the proposed plan be approved.
The plan contains very many provisions, necessarily so because of the intricate nature of the combination of corporations about to be disrupted. It would unreasonably extend this opinion to undertake to epitomize these provisions. An admirably clear summary of them has been filed by the proponents, and may be considered as in the nature of a recital to this opinion. Besides distributing among its common stockholders a large amount of the stock it now holds in other companies, the American Tobacco Company will be split into three companies which, with a fourth set free of control by the American Company through such distribution of stock, will divide between themselyes the property now owned and the business now done by the American Com'pany. Each of these four companies will thus have a business which in every branch of it will fall materially below a percentage sufficient to control. There are similar disruptions among the accessory *375companies, for the details of which the plan or the summary may be consulted.
Some of those who have been heard in opposition insist that no plan is practicable; that in conformity with the statute as construed by the Supreme Court the only thing for this court to do is to seize the property through receivership, and proceed to sell it. This proposition need not be discussed. Evidently the Supreme Court believed some plan was practicable, or it would not have directed this court to inquire into the matter.
Upon the hearing other plans for dissolving and recreating were submitted, plans not merely suggesting modifications of the one proposed, but differing widely from it in form and scope. One of them calls for a division into upwards of 60 different companies, others for a distribution of properties by specific allotments, as in the case of a partition of real estate. No time need be given to a consideration of any of these, since there is no suggestion that the defendants will adopt them. On the contrary, counsel for the defendants expressly stated on the argument that they would not undertake to carry them out. Presumably they think they might better take their chances at receiver’s sale. This court has neither authority nor power to carry out and enforce any plan of readjustment without the co-operation of the owners of the property, the holders of these stocks and bonds. It would be a sheer waste of time, therefore, to consider any plan radically different from the one now before us. If we find this plan would not create the conditions defined in the opinion of the Supreme Court, or if such modifications as we may require as a condition of giving our approval are not accepted by defendants, we must obey the mandate of that court, must seize the property, and sell it at public auction in appropriate and convenient lots, applying the proceeds of the sale to the payment of the debts (including the mortgages) or of such dividend thereon as the proceeds may allow, turning over the surplus, if any, to the owners of the equity.
[1] The main objection to the proposed plan, an objection found in every document filed by those who were given permission to be heard and which seemed to be principally relied on by those who spoke, is what is referred to as “common stockholding.” For instance, under the plan two new companies, “I,orillará” and “Eiggett & Myers,” will be formed out of the American, which will itself, thus reduced in size, continue in existence. The same individuals, the present 1,800 or more common stockholders of the American, will hold the entire common stock of each of the other two companies. A similar condition will exist with some, at least, of the other companies. It is contended that, although under such circumstances there may be potential competition, no real competition can exist. With this argument or the reply to it, it seems to me this court is not 'concerned. In two recent cases (the Northern Securities and the Standard Oil) the Supreme Court found a combination of corporations to have offended against the anti-trust act. As a result of such finding there was a disintegration of the combination. In each the disintegration left the stock of the separate entities into which the group was split in the hand of the *376same body of individual stockholders. Since there was no disapproval of this method of disintegration indicated in either opinion, it would seem that the question whether or not common stockholding is “repugnant to the law” — that is, repugnant to the anti-trust act — has been settled for this court by controlling authority.
It is true that the Supreme Court did not enter into any discussion of this question of “common ownership,” but its existence in both cases was so plainly manifest that it is difficult to understand how the court could have approved of the new arrangement, unless it was satisfied that such arrangement did not contain the same vice as the old one, which they held must be terminated. If this be so, discussion here of the question whether or not common ownership is within the prohibition of the statute would seem'to be academic. This also seems to be the view of the government, which does not discuss common stockholding.
[2] The next objection presented by those not parties who have been heard is directed to the size of the companies. As an illustration, it appears from the statistics submitted that of the total smoking tobacco business of the country four companies will have the following percentages : American, 33.08; Liggett & Myers, 20.05; Lorillard, 22.82; Reynolds, 2.66. It i's insisted that these large companies should be still further disintegrated. The plan is further criticised because each of these companies is described as “completely equipped for the conduct of a large tobacco business,” whereas existing independent concerns are none of them so equipped, and it is argued that there can be no effective competition until the several concerns which are to carry forward the business of the trust are put into the same condition as to size and equipment as now prevails among existing independent concerns. It is further contended that no company engaged in the plug tobacco business should be allowed to take over any cigarette or cigar business; that a company taking a cigarette business should not take over any smoking tobacco, plug, or cigar business, and so on; that there should be a rearrangement of factories and brands, an intricate subject, which is fully discussed in a report from the bureau of corporations, filed at the hearing. Manifestly the minuter the fragments into which the old combination is split, and the more they are prohibited from conducting business as other companies are free to conduct it, the less will be their ability'to compete with such other companies. This whole line of argument deals with the economics of the tobacco business. No doubt the novel problem presented to this court is connected with questions of economics as well as with questions of law. But this is a court of law, not a commerce commission, and the legal side of the proposition would seem to be the controlling one. The true way to state the problem, as I understand, it, is this: Assume that a group of corporations engaged in some business which comes within the domain of interstate commerce is charged before the Supreme Court with violation of the anti-trust act. Assume that they are organized as the companies provided for in this plan will be; that they are similarly capitalized; that the business they do ' is similar in amount and similarly distributed; that their stock is similarly held, *377with the natural temptation to co-operate which such common stock-holding may be calculated to induce, but are also curbed and restrained from yielding to such temptation as these companies will be by the injunction which will accompany our approval of this plan, a permanent injunction binding all defendants in this suit and their privies, and all new companies created under the plan and their privies. Would the Supreme Court hold that the condition thus presented was “'repugnant to the law”- — that is, repugnant to the anti-trust statute? A long and careful study of the last two deliverances of that court (in the Standard Oil Case and in this case) has convinced me that its answer to that question would be in the negative. I may he wrong in interpretation of its deliverances — if so, it will not be for the first time — but, since such is my conviction, there would seem to be no necessity for discussing on its economic side a question already settled by controlling authority.
Leaving for the moment the objections and suggestions of persons not parties, those of the Attorney General may be next considered. He does not attack the general features of the proposed plan with its division of the business controlled by the old company among 14 companies, nor does he contend that “common stockholding” is in and by itself an infraction of the anti-trust statute. His suggested modifications are directed mainly towards providing such safeguards for the future that the 14 companies may not so conduct their operations as to violate the provisions of the statute.
He requests that the following conditions to any approval of the plan submitted be imposed — presumably the more convenient way to impose most of such restrictions would be by injunctive provisions incorporated in the final decree:
(1) That during a period of not less than five years no one of the corporations among which the properties and businesses now in the combination are to be distributed shall have any officer or director who is also an officer or director in any other of such corporations.
This suggestion is approved.
(2) That the plan be so modified that the principal company shall dispose oí, and, when the disintegration is complete, shall not retain any of the stocks of any of the accessory companies, and each of the accessory companies shall dispose of all of the stocks held by it of the principal and of each of the other accessory companies held by it.
The general proposition here advanced is sound and is approved, but the last clause seems to be already provided for, and there is probably an exception or two necessary to be made in the first clause by reason of the rights of outstanding stockholders not connected with the American Tobacco Company. Counsel can probably agree as to phraseology which will conform more especially to the facts.
(3) That no one of the corporations among which the property and businesses now in the combination are to be distributed shall during the same period retain or employ the same agency for the purchase of tobacco leaf or other raw material, or for the sale of tobacco or other products, as that of any other of such corporations.
There should be a change of phraseology in this and some of the *378other requests. It is not entirely clear whether the prohibition is directed to all the 14 companies or only to a part of them. It should apply to all. After the words “agency for the purchase” there should. be added the words “in the United States.” This request with such modifications is approved, and counsel may agree on a phraseology which will cover any possible exceptions arising from the allotments in the plan.
(4) That no one of the corporations among which the property and businesses now in the combination are to be distributed shall retain or employ the same clerical or other organization, or occupy the same office or offices as any other of the said corporations.
This is approved, with modifications similar to those indicated as to the request next above.
(5) That no one of the corporations among which the properties and businesses now in the combination are to be distributed shall retain and hold capital stock in any other corporation, any part of whose stock is also retained and held by any of the other of the corporations among which such properties and businesses are to be distributed, or . shall purchase or acquire any stock in any other of such corporations. This is approved, but should contain an exception, upon which it is understood counsel are in accord, in the single case of the Porto Rican Leaf Tobacco Company. Counsel may agree upon the phraseology to be inserted in the decree.
(6) That no one of the corporations among which the properties and businesses now in the combination are to be distributed shall, during a period of five years, directly or indirectly, acquire any stock in any one of the others of said corporations, or purchase or acquire the property or business, or both, of any other of said corporations.
With a change of phraseology which will make this applicable to all the 14 companies, this request is approved. A similar request is found among those submitted! by other'objectors, with an additional clause forbidding any one of these 14 companies “from making loans or otherwise extending credit” to any of the others. This suggestion is a proper one and may be embodied in the Attorney General’s request..
(7) To the end that the 29 individual defendants in this suit shall not increase their control over any of the corporations among which the properties and businesses now in the combination are to be distributed, pursuant to the plan that such defendants be severally enjoined from, at any time within five years from the date of the decree, acquiring, directly or indirectly, the legal or equitable ownership of any amount of stock in any one of said corporations in addition to. the amounts which they will respectively hold if and when the plan shall have been carried out as proposed.
This is approved, but the phraseology should be modified as already indicated.
■ Upon the argument the Attorney General stated that he would be willing to substitute “three years” for “five years.” Such change seems desirable, as it would probably result in more rapid distribution, of present holdings. There should also be a proviso excepting from *379the operation of this prohibition any and ail sales and purchases by these 29 individuals inter sese, the phraseology of which counsel may 'agree upon.
It may not be a wise public policy to make it easy for foreigners to take over the control of the British-American Company, with its large and growing business in foreign countries, notably in South Africa land the Ear East, now in American hands. That is what would probably happen if the 29 defendants be prohibited from increasing their holdings of that stock. We do not undertake to determine this question of public policy, which is one for the consideration of the executive branch of the government. It is sufficient to say that a further exception of the shares of that company from the operation of this paragraph would not in our opinion make the plan repugnant to the law.
(8) That the preferred stock of the American Cigar Company,, aggregating in book value $2,530,216.69, held by the American Snuff Company, and the stock and bonds of American Tobacco Company, held by the American Snuff Company, referred to on page 11 of the plan (footnote “a”),1 be sold or otherwise be disposed of within one year, instead of three years, as proposed in the plan, with leave to defendants to apply to the court to extend such period for not more than two years.
There seems to be no good reason for modifying the plan in this particular.
(9) That in the distribution of the properties and businesses now held in the combination pursuant to the plan of disintegration no corporation shall be allowed to acquire property, tangible or intangible, which would invest it with as much as 40 per cent, in volume or in value of any particular line of the tobacco business.
This is substantially what the plan now provides. The few instances in which the 40 per cent, limitation is exceeded result from inherent difficulties of distribution, which it seems impracticable to eliminate. These instances are so few, and the excess in each instance so .small, as to be fairly negligible. The request is denied.
(10) That the stocks of the JBiggett & Myers Tobacco Company and P. Lorillard Company, provided to be in accordance with the plan, be deposited with the Guaranty Trust Company of New York as the agent, or depository of this court in this cause for the purposes specified in the plan, and that at the end of the period designated the court-make an order for their further disposition. That in the meantime no voting right with respect to such stock shall be exercised, except • as the court may from time to time order.
All of this is already sufficiently provided for in the plan.
(11) That all the covenants in any way restricting the right of any company or individual in the combination to buy, manufacture, or sell tobacco or its products should be rescinded by the affirmative action of the respective parties thereto, who are parties to this suit.
This is approved, except that there should be a proviso excepting certain foreign business, the phraseology of which counsel may agree upon.
*380(12) That the action proposed in subdivision C of the plan on page 62 terminating certain covenants be amplified so as to include like action with respect to all covenants not only concerning the tobacco busi-. ness, but any other business which is in any way embraced in the combination.
This is approved. We understand the proposed plan as so providing in spirit, if not in letter.
(13) That all contracts or covenants between the American Tobacco Company or any other companies in the combination and the British-American Tobacco Company giving to the latter company the exclusive right 'to manufacture, or sell brands belonging to any of the companies in the combination' be rescinded or otherwise terminated.
The brands thus sold passed to the purchaser for a valuable consideration under an executed contract. The request is denied.
The fourteenth request deals with the United Cigar Stores Company, a subject which will be treated separately infra.
The Attorney General further asks for a comprehensive injunction to be incorporated in the final decree providing:
“That the defendants named in the petition, their respective officers, directors, agents, servants, and employes, be forever enjoined and prohibited from continuing or carrying into further effect the combination adjudged illegal by the Supreme Court, and from entering into or forming any like combination or conspiracy the effect of which is or will be to restrain commerce in tobacco or its products, or in articles used in connection with the manufacture and trade in tobacco and its products, among the states or in the territories or with foreign nations, or to prolong the unlawful monopoly of such commerce obtained and possessed by the defendants as adjudged herein in violation of the act of Congress approved July 2, 1890, either:
“(1) By causing the conveyance of the physical property and business of any of the corporations among which the properties and businesses now in the combinations are to be distributed to any other of said corporations, by placing the stocks of any one or more of said corporations in the hands of voting trustees or controlling the voting power of such stocks by any similar device; or,
“(2J By making any express or implied agreement or arrangements together or one with another like those adjudged illegal by the Supreme Court in this cause relative to the control or management of any of said corporations, or the price or terms of purchase or of sale of tobacco or any of its products, or the supplies or other product dealt with in connection with the tobacco business, or relative to the purchase, sale, transportation, or manufacture of tobacco, or its product or supplies or other product dealt with as aforesaid, by any of the parties hereto, which, will have a like effect in restraint of commerce among the states, in the territories and with foreign nations, to that of the combination the operation of which is enjoined in this cause; or by making any agreement or arrangement of any kind with any other of such corporations under which trade or business is apportioned between such corporations, in respect either to customers or localities; or by any of such corporations doing business directly or indirectly under any other than their own corporate respective names; by refusing to sell to any jobber any brands of any tobacco product manufactured by it except upon condition that such jobber shall purchase from the vendor some other brand or product also manufactured and sold by it; or,
. “(8) By the British-American Company and the Imperial Company employing a common agent for the purchase of leaf tobacco in the United States or. by either of said two companies uniting with any of the corporations *381ciiiciis which the properties and businesses now in the combination are to be distributed in the employment of a common agent for the purchase of tobacco leaf.”
The clause in the latter part of subdivision 2 as to each company doing business under its own corporate name should be made more specific, especially in view of the requests of other objectors that tobacco products should be sold only under the name of the owner. There should be nothing in the decree destroying the value of a brand or altering the classification of products in the records of the internal revenue bureau. Counsel may agree upon a modified phraseology to avoid any such difficulty leaving the 14 companies to pursue all ordinary methods prevailing in the tobacco business.
The clause as to refusing to sell to any jobber should be reconstructed so as not to prohibit any of the 14 companies from methods of business which arc open to and practiced: by all their competitors. Counsel may agree to a phraseology which will formulate this expression of opinion. ’
Clause 3 should be amended bv adding the words “within the United States.”
With these modifications, the entire section providing for injunctions is approved.
Returning now to the requests of the various other objectors, we find that nearly all of them are covered by those of the Attorney General or have been already disposed of by the discussion of the general features of the plan. Among those not so disposed of are noted requests that the 14 companies be enjoined.
(A) From giving away or selling at or below the cost of manufacture and distribution any of its products, from giving rebates, allowances, or other special inducements to purchasers or users, and from refusing to sell to any jobber any special brand he may require.
The record in this case show’s that these are the common methods of the tobacco business, practiced by all alike. It is only by giving away samples, or by offering on favorable terms, irrespective of cost, that newr brands of tobacco products can be introduced or old brands extended into new territory. All other companies are free to employ these methods, which are obnoxious to no statute, and there is no reason why the 14 companies should be forbidden to do so. This request is denied.
(B) From espionage on the business of any competitor, from bribery of employes of such competitor, and from obtaining information from any United States revenue official.
Why any one individual or corporation engaged in this business may not acquire such information as he or it can legitimately obtain from private or public sources as to the business of a competitor w’e fail to see. When illegitimate methods are proved, they may be dealt with. This request is denied.
(C) That every independent or other person interested should, in the event of any alleged violation of the injunction, have liberty to apply to the court for protection and for such action as may. appear to be appropriate.
*382The result of 'such a provision would be to overwhelm the court with a multitude of applications, mainly frivolous. Any one who feels aggrieved should take his complaint to the Attorney General, who will winnow the wheat from the chaff. If he finds substance in any allegation, he can bring it before the court. This request is denied.
(D) It is requested that the majority stock of the Eipfort Scales Company, now owned by the R. J. Reynolds Tobacco Company, be sold, “with an injunction against any present stockholder in the Reynolds Company, in the American Company, or in any of the allied companies, from purchasing at such sale.” A similar request for a sale, under like restrictions, is made as to the stock of five other companies now owned by the American Tobacco Company.
This request is denied for reasons set forth infra in discussing the disposition of the stock of the United Cigar Stores Company.
(E) The Attorney General of the state of New York suggests that the proposed plan may violate the anti-monopoly laws of this state. He does not indicate in what respect it will do •so. We think it unnecessary to make any investigation on the line suggested. Our approval of this plan will not secure to these 14 companies immunity for violation of the laws of this or of any other state.
Referring next to the defendant the Imperial Tobacco Company, the Attorney General asks that the plan shall include provisions terminating all executory contracts or agreements between the Imperial Tobacco Company, on the one hand, and the American Tobacco Company and the British-American Tobacco Company and each and every of the corporations parties defendant hereto on the other; and also a provision enjoining the said American Tobacco Company from uniting with the British-American Tobacco Company in the employment of a common agent for the purchase of leaf tobacco in the United States, and from uniting with any of the corporations among which the properties and business now in the combination are to be distributed, in the employment of a common agent for the purchase of leaf tobacco or any of the products of tobacco.
These provisions, of course, should be restricted to such as affect trade or commerce between the states, or between the United States and foreign countries. We understand that the proposed plan in substance so provides; but, if there be any doubt as to its doing so, counsel may agree on the form of amendments which will insert these provisions.
The disposition of the United Cigar Stores Company has been discussed by most of the objectors. ' Those who represent the independents insist that it shall be split up into separate concerns, “preferably ten.”
It is not one of the so-called accessory companies, and the Supreme Court has not directed that it be disintegrated. Upon the trial much •testimony was taken as to this company, and the question whether or not it was a combination obnoxious to the provisions of the anti-trust act was carefully examined. We reached the conclusion, unanimously, • that it was not. A succinct statement of our reasons for reaching that conclusion will be found in Judge Coxe’s opinion (164 Fed. 700). *383We therefore dismissed the bill as to that company. The Supreme Court, however, held that we erred in so doing, solely because the American Tobacco Company had bought and held two-thirds of its capital stock, which brought it into the general combination. Under the proposed plan all this stock held by the American Tobacco Company is to he distributed to its own common stockholders, and the sole ground upon which the Supreme Court reversed this court is thus removed. The situation will then stand as to all other grounds as it did before, and we see no reason to change the opinion expressed on the original hearing. No new evidence is offered except to the fact that it has in the interim largely increased the number of its stores. Such increase, however, leaves it in control of less than 4 per cent, of the entire business in which it is engaged. The request to disintegrate it is denied.
The Attorney General does not ask that it be disintegrated. He has, however, argued at length and with much earnestness that the continued growth of this enterprise affects the small retail dealer, who is without capital to compete with it and applies to the government to protect him. There may come a time when the growth of this company or the methods by which such growth is stimulated may bring it within the prohibition of the statute. Tut that time has not yet come, and the only request the Attorney General, in response to appeals for aid, has formulated is this: That the stock of the United Cigar Stores Company he sold and distributed to parties other than the 29 individual defendants or others of the common stockholders of the American Tobacco Company, to the end that the corporation be entirely separated from any connection with the corporations to which the properties and businesses now in the combination are to be distributed.
We have no power to grant any such request. The anti-trust act carefully enumerates the penalties for a violation of its provisions— fines, imprisonment, injunction against continuing to transact interstate business, treble damages to all persons injured by an unlawful combination, seizure, and forfeiture of property in course of interstate transportation. These are certainly ample to enforce obedience. Ty confiscation of property in transit and injunction against continuance in interstate business an offender may be put out of active existence into a state of paralysis as helpless as dissolution. It might be said that to these penalties the Supreme Court has added another, a qualified confiscation of property not in transit by receivership and forced sale. Nowhere, however, is there any authority for the proposition that this court may seize the property of private persons who may have offended against the statute and sell it under conditions which would preclude the holder of the title or the owner of the equity from bidding at the sale so as to compel the purchaser to pay a reasonable price for it, or from buying it himself if no one else will pay full value for it. That is confiscation; none the less so because the proceeds of such a sale, after paying outstanding debts and expenses, are to be turned over to the owner. Until Congress shall expressly give such power to this court, or until some obscure language in its grant of power shall be construed by the Supreme Court as in effect convey*384ing such power, this court is not prepared to assume that it possesses any such authority. The request is denied.
The Eudington Cigarette Machine Company, which has a decree for an accounting against the Anargyros Company, has applied for relief. The stock of the last-named company is by the plan to be transferred to P. Lorillard Company. • The Tu ding ton Company asks for the insertion of a provision which will secure it against any resulting difficulty on such accounting. Provision should be made in carrying out the plan for keeping intact the books and records of the American Tobacco Company, its present constituents and branches, so that they shall be available and subject to examination to the same extent as at present in suits for accounting and other existing litigation.
[3] The Attorney General further requests that there should be reserved to the government the right at any time within five years from date of entry to apply to the court for other and further relief upon a showing that as a matter of fact such plan has not resulted in creating a new condition which shall be honestly in harmony with and not repugnant to the law.
It is not apparent that this court has the power so to do. Had it not been for the mandate of the Supreme Court, it might be questioned whether a Circuit Court of the United States had any jurisdiction to recreate a new group of corporations out of the elements into which a pre-existing group of corporations had been split, or to formulate a plan or method according to which individuals, natural or corporate, were to be invited to invest money and embark in business. All such questions are, of course, resolved for us by the decision of the court of last resort. But neither in its mandate nor in its opinion is there any warrant for the conclusion that this court is to prescribe the temporary terms of a modus vivendi, with power to reassemble five years hence, ourselves or our survivors and successors, and modify those terms, while in the, interim by purchase or exchange of these bonds upwards of $100,000,000 worth of property shall have changed hands irrevocably.
The only function assigned to *us is to consider any proposed plan which responsible parties engage to carry out, and approve or reject it. In the event of rejection the only alternative is injunction,’ receivership, and sale. The time limit fixed in the mandate — six months, and possibly two more — precludes any other construction of its terms.
WARD, Circuit Judge, concurs.

 See 191 Fed. 400,


 See 191 Fed. 399.